Citation Nr: 1106649	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  01-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for left leg conditions.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and "L.W."



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1980 
and from July 1991 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at a July 2006 hearing before the 
undersigned.  A copy of the transcript is associated with the 
claims folder.

In November 2008, the Board addressed claims of entitlement to 
service connection for left leg conditions and entitlement to 
higher ratings for vitiligo and headaches with dizziness.  The 
Veteran filed a timely appeal to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2009, the General Counsel for 
the Department of Veterans Affairs (General Counsel) and the 
Veteran's representative filed a Joint Motion for Remand.  The 
Court granted the JMR later that month, vacating and remanding 
the case to the Board.

In March 2009, the Board issued another decision in this case.  
The Veteran appealed this determination to the Court.  By order 
dated August 2010, the Court remanded the case to the Board 
pursuant to the terms of a JMR.  The JMR specifically states that 
the Veteran has abandoned his claim for increased compensation 
for vitiligo.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In September 2010, the Veteran submitted additional evidence for 
consideration in his appeal, and specifically requested VA to 
obtain his treatment records from the Montgomery, Alabama VA 
Medical Center (VAMC) from 2004 to the present.  The Board will 
remand this case to accommodate the Veteran's request for VA to 
obtain relevant VA clinical records.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file). 

Included among the newly submitted evidence is a Disability 
Certificate issued by D.E., D.C., in April 2001 indicating that 
the Veteran had been totally incapacitated for the time period 
from June 1996 to April 2001.  No further information is 
provided, but the Board notes that records from a Doctor of 
Chiropractic are clearly relevant to the left leg and knee claim 
as the issue of injury and onset of chronic disability is in 
controversy in this case.  Accordingly, the RO should obtain 
complete clinical records from D.E., D.C.

Similarly, a September 2010 statement from the Veteran's employer 
reported that the Veteran had incurred injury to an unspecified 
leg which resulted in a Worker's Compensation Award.  This 
potentially relevant information should be associated with the 
claims folder.

Finally, the record contains limited copies of service treatment 
records associated with the Veteran's Army Reserve Service.  One 
of these document refer to a left ankle sprain in 1999 while a 
May 2001 record provides a profile, in part, for discordant left 
leg length.  The May 2001 record stated as follows:

"imp: long standing DJD accelerated 2° to 91, 94, 97 
injuries [with] assoc discordant leg lengths and 
resulting orthopedic pain to hips, knees, ankles, feet 
and low back ..."

In August 2003, a representative from the 851st Quartermaster 
Company reported that they did not have possession of any STRs 
for the Veteran.  Considering the controversy of fact regarding 
the alleged left leg injury and onset of chronic disability, the 
RO should once again make all appropriate efforts to locate the 
Veteran's STRs for his Army Reserve Service including contacting 
the Adjutant General of Alabama who may be a potential custodian 
of records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Army Reserve service 
treatment records.  Requests should be made 
to the appropriate agencies, including the 
Adjutant General of Alabama.  Any requests 
should be documented in the claims folder, 
including any response, positive or negative.  
Requests should continue until the AOJ 
determines that the records sought no longer 
exist or that further attempts would be 
futile.

2.  Obtain the Veteran records of treatment 
at the Montgomery, Alabama VA Medical Center 
VAMC since August 2001.

3.  Assist the Veteran in obtaining the 
following records:

a) complete medical records from D.E., 
D.C. covering the time period from June 
1996 to present (see Disability 
Certificate issued by D.E., D.C., in April 
2001); and

b) medical and legal records relating to 
the Veteran's Worker's Compensation Award 
with the Town of Level Plains regarding an 
unspecified leg injury.  Simply stated, 
the Board wants all of the Veteran's 
Worker's Compensation claims, 
including any that have been 
unsuccessful or successful, and the 
medical record associated with those 
claims.

4.  Thereafter, readjudicate the claims 
listed on the title page.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

